DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action is in response to communication filed on 03/23/2020.
Claims 1-16 are pending of which claims 1, 5, 9, and 13 are independent.
The IDS(s) filed on 03/23/2020 has been considered.
The instant application is a continuation of applications: 16/215019 (US PAT 10601564), 15/675334 (US PAT 10153881), 15/137779 (US PAT 9735936), 13/915044  (US PAT 9326176).
		         Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.



In view of the above, having the system of Ma and then given the well- established teaching of Chung, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ma as taught by Chung, since Chung states in paragraph 64 that the modification results in an efficient simulation of virtual router interaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10601564.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both targeted to determining CQI based on a first PMI and a second PMI by the terminal but only the CQI and the first PMI is feedback to the base station.  .

Pending claims 1 and 3
Patented claim 1 of US PAT 10601564
Claim 1. A method performed by a base station in a wireless communication system, the method comprising:
. A method by a base station in a wireless communication system, the method comprising:
transmitting, to the terminal, configuration information on at least one reference signal;
transmitting, to a terminal, at least one reference signal;
receiving, from the terminal, feedback information including the first PMI and the CQI,
and receiving, from the terminal, feedback information including a first precoding matrix indicator and channel quality information,
wherein the first PMI and the CQI are determined based on the at least one reference signal,
wherein the first precoding matrix indicator is determined based on the at least one reference signal,
wherein the CQI is determined based on an assumption that each precoding matrix among a set of precoding matrices is applied to one or more subbands of an entire band, and
and wherein the channel quality information is determined based on a precoding matrix selected by the terminal from a set of a plurality of precoding matrices, the plurality of precoding 

wherein the precoding matrix is determined based on the first precoding matrix indicator and a second precoding matrix indicator, 
Claim. 3.    The method of claim 1, wherein the
second PMIs are not received from the terminal.
and wherein the second precoding matrix indicator is not received from the terminal.



Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10153881.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both targeted to determining CQI based on a first PMI and a second PMI by the terminal but only the CQI and the first PMI is feedback to the base station.  To establish the double patenting rejection as an example pending claims 1 and 3 is are rejected  by patented claim 1.

Pending claims 1 and 3
Patented claim 1 of US PAT 10153881
Claim 1. A method performed by a base station in a wireless 

transmitting, to the terminal, configuration information on at least one reference signal;
transmitting, to a terminal, at least one reference signal;
receiving, from the terminal, feedback information including the first PMI and the CQI,
and receiving, from the terminal, feedback information including a first precoding matrix indicator and channel quality information,
wherein the first PMI and the CQI are determined based on the at least one reference signal,
wherein the first precoding matrix indicator is determined based on the at least one reference signal
wherein the CQI is determined based on an assumption that each precoding matrix among a set of precoding matrices is applied to one or more subbands of an entire band, and
and wherein the channel quality information is determined based on the first precoding matrix indicator and a second precoding matrix indicator selected by the terminal from a set corresponding to a plurality of precoding matrices
Claim. 3.    The method of claim 1, wherein the second PMIs are not received from the terminal.
wherein the second precoding matrix indicator is not received from the terminal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.